SHAW, Justice.
We have for review Spadaro v. State, 539 So.2d 1169 (Fla. 2d DCA 1989), based on express and direct conflict with Harris v. State, 520 So.2d 639 (Fla. 1st DCA), review denied, 536 So.2d 244 (Fla.1988). We have jurisdiction. Art. V, § 3(b)(3), Fla. Const.
The question presented is whether Carawan v. State, 515 So.2d 161 (Fla.1987), may be retroactively applied on a motion for postconviction relief under Florida Rule of Criminal Procedure 3.850. In State v. Glenn, 558 So.2d 4 (Fla.1990), we held that double jeopardy claims based on Carawan could not be applied retroactively on a post-conviction motion. We accordingly quash that portion of the district court’s decision treating appellant’s double jeopardy claim, order the district court to reinstate the trial court’s denial of the motion for postconviction relief, and approve Harris.
It is so ordered.
EHRLICH, C.J., and OVERTON, McDonald, BARKETT, GRIMES and KOGAN, JJ., concur.